Order entered December 22, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00911-CR

                        MATHEW KENNEY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F22-30075-M

                                     ORDER

      The reporter’s record is overdue. The clerk’s record shows appellant’s

counsel timely requested preparation of the reporter’s record.        We ORDER

Belinda Baraka, Court Reporter, 194th Judicial District Court, to file within

THIRTY DAYS of the date of this notice (1) the reporter’s record or (2) written

verification that no hearings were recorded. No extension will be granted absent a

request from the court reporter reasonably explaining the need for the extension.
      The Clerk is DIRECTED to send copies of this order to Belinda Baraka,

Court Reporter, 194th Judicial District Court, and to counsel for all parties.


                                              /s/    LANA MYERS
                                                     JUSTICE